                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,
                                                       Civil Nos. 3:19-cv-365; 3:19-cv-385
            Defendants.
                                                              Hon. Aleta A. Trauger
_________________________________

LEAGUE OF WOMEN VOTERS OF
TENNESSEE, et al.,

               Plaintiffs,

v.

TRE HARGETT, et al.,

               Defendants.

                  REVISED CERTIFICATE OF SERVICE FOR
     UNOPPOSED MOTION OF PLAINTIFFS LEAGUE OF WOMEN VOTERS OF
     TENNESSEE et al. FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       I hereby certify that a true and correct copy of the Unopposed Motion of Plaintiffs

League of Women Voters of Tennessee et al. for Leave to File Second Amended Complaint and

the Proposed Second Amended Complaint, ECF No. 69 and 69-1, was served on December 4,

2019 by operation of the Court’s electronic filing system on the following:

Alexander S. Rieger                                 Allison M. Ryan
Kelley L. Groover                                   Carolyn A. DeLone
Andrew B. Campbell                                  Kyle Druding
Office of the Attorney General and Reporter         Madeline Gitomer
War Memorial Building, 3rd Floor                    Hogan Lovells US LLP
P.O. Box 20207                                      Columbia Square



                                       1
     Case 3:19-cv-00365 Document 71 Filed 12/05/19 Page 1 of 2 PageID #: 880
Nashville, TN 37202                             555 Thirteenth Street, NW
(615) 741-2408                                  Washington, DC 20004
alex.rieger@ag.tn.gov                           (202) 637-5600
kelley.groover@ag.tn.gov                        allison.holt@hoganlovells.com
andrew.campbell@ag.tn.gov                       carrie.delone@hoganlovells.com
                                                kyle.druding@hoganlovells.com
Ezra D. Rosenberg                               madeline.gitomer@hoganlovells.com
Jon Greenbaum
Julie Houk                                      Allison M. Ryan
Pooja Chaudhuri                                 Carolyn A. DeLone
Lawyers’ Committee for Civil Rights Under Law   Kyle Druding
1500 K Street, NW                               Madeline Gitomer
Suite 900                                       Hogan Lovells US LLP
Washington, DC 20005                            Columbia Square
(202) 662-8600                                  555 Thirteenth Street, NW
erosenberg@lawyerscommittee.org                 Washington, DC 20004
jgreenbaum@lawyerscommittee.org                 (202) 637-5600
jhouk@lawyerscommittee.org                      allison.holt@hoganlovells.com
pchaudhuri@lawyerscommittee.org                 carrie.delone@hoganlovells.com
                                                kyle.druding@hoganlovells.com
Yael Bromberg                                   madeline.gitomer@hoganlovells.com
Bromberg Law LLC
The Andrew Goodman Foundation                   Ira M. Feinberg
10 Mountainview Road                            Hogan Lovells US LLP
Upper Saddle River, NJ 07458                    390 Madison Avenue
(202) 995-1808                                  New York, NY 10017
yaelbromberglaw@gmail.com                       (212) 918-3509
                                                ira.feinberg@hoganlovells.com
Daniel Yoon
Law Office of Daniel Ayoade Yoon                Taylor A. Cates
2004 8th Ave S                                  Burch, Porter & Johnson, PLLC
Nashville, TN 37204                             130 N Court Avenue
(908) 380-5141                                  Memphis, TN 38103
danielayoadeyoon@gmail.com                      (901) 524-5165
                                                tacates@bpjlaw.com



                                                /s/ Theresa J. Lee
                                                Theresa J. Lee
                                                Counsel for League of Women Voters of
                                                Tennessee et al. Plaintiffs




                                     2
   Case 3:19-cv-00365 Document 71 Filed 12/05/19 Page 2 of 2 PageID #: 881
